Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 30, 2022

The Court of Appeals hereby passes the following order:

A21A1238. ROBB BAKER v. THE STATE.

      On March 14, 2022, we issued an opinion in the above case reversing the trial
court’s denial of Appellant’s motion for an out-of-time appeal. The next day, the
Supreme Court of Georgia issued Cook v. State, ___ Ga. ___ (Case No. S21A1270,
decided March 15, 2022), which held
      that there was and is no legal authority for motions for out-of-time
      appeal in trial courts and that the out-of-time appeal procedure allowed
      in King [v. State, 233 Ga. 630 (212 SE2d 807) (1975)] and Furgerson
      [v. State, 234 Ga. 594, 595 (216 SE2d 845) (1975)], approved in
      Rowland [v. State, 264 Ga. 872, 874-875 (452 SE2d 756) (1995)], and
      followed in other cases is not a legally cognizable vehicle for a
      convicted defendant to seek relief from alleged constitutional violations.
      Our holding applies to this case and to all cases that are currently on
      direct review or otherwise not yet final.


Cook, ___ Ga. ___ at (5) (slip op. at 82). Because Baker is not yet final, see Turpin
v. Todd, 268 Ga. 820, 831 (3) n.49 (493 SE2d 900) (1997), we are constrained to
follow Cook. Accordingly, because Appellant “had no right to file a motion for an
out-of-time appeal in the trial court,” Rutledge v. State, ___ Ga. ___ (Case No.
S21A1036, decided March 15, 2022), we must vacate our opinion issued on March
14, 2022. Further, as directed by Cook and Rutledge, we must “vacate the trial court’s
order and remand for the entry of the appropriate dismissal order.” Id. at ___ (slip op.
at 4).
         Thus, we hereby VACATE our opinion issued on March 14, 2022 in the above
case and REMAND to the trial court for further proceedings consistent with Cook and
Rutledge.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/30/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.